EXHIBIT 10.1
 
J.JILL, INC.
2017 OMNIBUS EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), is entered into
as of [__________], 20[__] (the “Date of Grant”), by and between J.Jill, Inc., a
Delaware corporation (the “Company”), and [________] (the “Participant”).
Capitalized terms used in this Agreement and not otherwise defined herein have
the meanings ascribed to such terms in the J.Jill, Inc. 2017 Omnibus Equity
Incentive Plan, as amended, restated or otherwise modified from time to time in
accordance with its terms (the “Plan”).
WHEREAS, the Company has adopted the Plan, pursuant to which restricted stock
units (“RSUs”) may be granted; and
WHEREAS, the Committee has determined that it is in the best interests of the
Company and its stockholders to grant the RSUs provided for herein to the
Participant on the terms and subject to the conditions set forth herein.
NOW, THEREFORE, for and in consideration of the premises and the covenants of
the parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:

1.
Grant of Restricted Stock Units.

(a)            Grant. The Company hereby grants to the Participant a total of
[_____] RSUs, on the terms and subject to the conditions set forth in this
Agreement and as otherwise provided in the Plan.  The RSUs shall vest in
accordance with Section 2.  The RSUs shall be credited to a separate book-entry
account maintained for the Participant on the books of the Company.
(b)            Incorporation by Reference. The provisions of the Plan are
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any interpretations, amendments, rules and regulations promulgated
by the Committee from time to time pursuant to the Plan.  The Committee shall
have final authority to interpret and construe the Plan and this Agreement and
to make any and all determinations under them, and its decision shall be binding
and conclusive upon the Participant and the Participant’s beneficiary in respect
of any questions arising under the Plan or this Agreement.  The Participant
acknowledges that the Participant has received a copy of the Plan and has had an
opportunity to review the Plan and agrees to be bound by all the terms and
provisions of the Plan.
2.                   Vesting; Settlement.
(a)            Except as may otherwise be provided herein, subject to the
Participant’s continued employment with, or engagement to provide services to,
the Company and any of its Affiliates, the RSUs shall vest as follows:  [_____]
(any date on which RSUs vest, a “Vesting Date”).  Upon vesting, the RSUs shall
no longer be subject to the transfer restrictions pursuant to Section 15(b) of
the Plan or cancellation pursuant to Section 4 hereof.
(b)            If, within 12 months following a Change in Control, the
Participant’s employment with or engagement to provide services to the Company
or an Affiliate, is terminated by the Company other than for Cause (and other
than due to the Participant’s death or Disability) or by the Participant for
Good Reason (as such term is defined in that certain employment agreement, dated
as of [     ] by and between
 
 

--------------------------------------------------------------------------------

 
the Company or an Affiliate thereof and the Participant (as amended, restated or
otherwise modified from time to time in accordance with its terms and including
any similar covenants in a subsequent employment agreement between Participant
and the Company or any of its Affiliates that replaces or succeeds such
agreement, the “Employment Agreement”)), then the RSUs shall be 100% vested as
of the date of such termination of employment or services (which date shall be
treated as a Vesting Date hereunder).


(c)            Each RSU shall be settled within 10 days following the Vesting
Date in shares of Common Stock.
3.                   Dividend Equivalents.  In the event of any issuance of a
cash dividend on the shares of Common Stock (a “Dividend”), the Participant
shall be credited, as of the payment date for such Dividend, with an additional
number of RSUs (each, an “Additional RSU”) equal to the quotient obtained by
dividing (x) the product of (i) the number of RSUs granted pursuant to this
Agreement and outstanding as of the record date for such Dividend multiplied by
(ii) the amount of the Dividend per share, by (y) the Fair Market Value per
share on the payment date for such Dividend, such quotient to be rounded to the
nearest hundredth.  Once credited, each Additional RSU shall be treated as an
RSU granted hereunder and shall be subject to all terms and conditions set forth
in this Agreement and the Plan.
4.                   Termination of Employment.
Except as set forth herein, if the Participant’s employment with, or engagement
to provide services to, the Company or any of its Affiliates terminates for any
reason, all unvested RSUs shall be canceled immediately and the Participant
shall not be entitled to receive any payments with respect thereto.
5.                   Rights as a Stockholder.  The Participant shall not be
deemed for any purpose to be the owner of any shares of Common Stock underlying
the RSUs unless, until and to the extent that (i) the Company shall have issued
and delivered to the Participant the shares of Common Stock underlying the RSUs
and (ii) the Participant’s name shall have been entered as a stockholder of
record with respect to such shares of Common Stock on the books of the Company. 
The Company shall cause the actions described in clauses (i) and (ii) of the
preceding sentence to occur promptly following settlement as contemplated by
this Agreement, subject to compliance with applicable laws.
6.                   Compliance with Legal Requirements.
(a)            Generally. The granting and settlement of the RSUs, and any other
obligations of the Company under this Agreement, shall be subject to all
applicable U.S. federal, state and local laws, rules and regulations, all
applicable non-U.S. laws, rules and regulations and to such approvals by any
regulatory or governmental agency as may be required. The Participant agrees to
take all steps that the Committee or the Company determines are reasonably
necessary to comply with all applicable provisions of U.S. federal and state
securities law and non-U.S. securities law in exercising the Participant’s
rights under this Agreement.
(b)            Tax Withholding.  The vesting and settlement of the RSUs shall be
subject to the Participant satisfying any applicable U.S. federal, state and
local tax withholding obligations and non-U.S. tax withholding obligations.  The
Participant shall be required to pay to the Company, and the Company shall have
the right and is hereby authorized to withhold any cash, shares of Common Stock,
other securities or other property or from any compensation or other amounts
owing to the Participant, the amount (in cash, Common Stock, other securities or
other property) of any required withholding taxes in respect of the RSUs,
settlement of the RSUs or any payment or transfer of the RSUs, and to take any
such
 
2

--------------------------------------------------------------------------------

other action as the Committee or the Company deem necessary to satisfy all
obligations for the payment of such withholding taxes.  In its sole discretion,
the Company may permit the Participant to satisfy, in whole or in part, the tax
obligations by withholding shares of Common Stock that would otherwise be
deliverable to the Participant upon settlement of the RSUs with a Fair Market
Value equal to such withholding liability.
7.                   Clawback.  Notwithstanding anything to the contrary
contained herein, the Committee may cancel the RSU award if the Participant,
without the consent of the Company, has engaged in or engages in activity that
is in conflict with or adverse to the interest of the Company or any Affiliate
while employed by, or otherwise providing services to, the Company or any
Affiliate, including fraud or conduct contributing to any financial restatements
or irregularities, or violates any of the covenants referenced in Section 8
below or any other non-competition, non-solicitation, non-disparagement or
non-disclosure covenant or agreement with the Company or any Affiliate (after
giving effect to any applicable cure period set forth therein), as determined by
the Committee.  In such event, the Participant will forfeit any compensation,
gain or other value realized thereafter on the vesting or settlement of the
RSUs, the sale or other transfer of the RSUs, or the sale of shares of Common
Stock acquired in respect of the RSUs, and must promptly repay such amounts to
the Company.  If the Participant receives any amount in excess of what the
Participant should have received under the terms of the RSUs for any reason
(including without limitation by reason of a financial restatement, mistake in
calculations or other administrative error), all as determined by the Committee,
then the Participant shall be required to promptly repay any such excess amount
to the Company.  To the extent required by applicable law and/or the rules and
regulations of the NYSE or any other securities exchange or inter-dealer
quotation system on which the Common Stock is listed or quoted, or if so
required pursuant to a written policy adopted by the Company, the RSUs shall be
subject (including on a retroactive basis) to clawback, forfeiture or similar
requirements (and such requirements shall be deemed incorporated by reference
into this Agreement).

8.
Restrictive Covenants.

(a)            Without limiting any other non-competition, non-solicitation,
non-disparagement or non-disclosure or other similar agreement to which the
Participant may be a party, Paragraphs [7, 8, 9, 10, and 11] of the Employment
Agreement are incorporated herein by reference and shall apply mutatis mutandis
to this Agreement and the Participant acknowledges and agrees that the grant of
the RSUs is good and valuable consideration for continued compliance with the
covenants set forth therein.


(b)            In the event that the Participant violates any of the restrictive
covenants referred to in this Section 8, in addition to any other remedy that
may be available at law or in equity, the RSUs shall be automatically forfeited
effective as of the date on which such violation first occurs.  The foregoing
rights and remedies are in addition to any other rights and remedies that may be
available to the Company and shall not prevent (and the Participant shall not
assert that they shall prevent) the Company from bringing one or more actions in
any applicable jurisdiction to recover damages as a result of the Participant’s
breach of such restrictive covenants.

9.
Miscellaneous.

(a)            Transferability. The RSUs may not be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered (a “Transfer”) by
the Participant other than by will or by the laws of descent and distribution,
pursuant to a qualified domestic relations order or as otherwise permitted under
Section 15(b) of the Plan. Any attempted Transfer of the RSUs contrary to the
provisions hereof, and the levy of any execution, attachment or similar process
upon the RSUs, shall be null and void and without effect.
 
3

--------------------------------------------------------------------------------

(b)            Waiver. Any right of the Company contained in this Agreement may
be waived in writing by the Committee. No waiver of any right hereunder by any
party shall operate as a waiver of any other right, or as a waiver of the same
right with respect to any subsequent occasion for its exercise, or as a waiver
of any right to damages. No waiver by any party of any breach of this Agreement
shall be held to constitute a waiver of any other breach or a waiver of the
continuation of the same breach.
(c)            Section 409A. The RSUs are intended to be exempt from, or
compliant with, Section 409A of the Code. Notwithstanding the foregoing or any
provision of the Plan or this Agreement, if any provision of the Plan or this
Agreement contravenes Section 409A of the Code or could cause the Participant to
incur any tax, interest or penalties under Section 409A of the Code, the
Committee may, in its sole discretion and without the Participant’s consent,
modify such provision to (i) comply with, or avoid being subject to,
Section 409A of the Code, or to avoid the incurrence of taxes, interest and
penalties under Section 409A of the Code, and/or (ii) maintain, to the maximum
extent practicable, the original intent and economic benefit to the Participant
of the applicable provision without materially increasing the cost to the
Company or contravening the provisions of Section 409A of the Code. This
Section 9(c) does not create an obligation on the part of the Company to modify
the Plan or this Agreement and does not guarantee that the RSUs will not be
subject to interest and penalties under Section 409A.
(d)            General Assets. All amounts credited in respect of the RSUs to
the book-entry account under this Agreement shall continue for all purposes to
be part of the general assets of the Company.  The Participant’s interest in
such account shall make the Participant only a general, unsecured creditor of
the Company.
(e)            Notices. Any notices provided for in this Agreement or the Plan
shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax, pdf/email or overnight courier, or by postage-paid
first-class mail. Notices sent by mail shall be deemed received three business
days after mailing but in no event later than the date of actual receipt.
Notices shall be directed, if to the Participant, at the Participant’s address
indicated by the Company’s records, or if to the Company, to the attention of
the General Counsel and to the Head of Human Resources at the Company’s
principal executive office.
(f)            Severability. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, and each other provision of this Agreement shall be
severable and enforceable to the extent permitted by law.
(g)            No Rights to Employment or Service. Nothing contained in this
Agreement shall be construed as giving the Participant any right to be retained,
in any position, as a consultant or employee of the Company or any of its
Affiliates or shall interfere with or restrict in any way the rights of the
Company or any of its Affiliates, which are hereby expressly reserved, to
remove, terminate or discharge the Participant at any time for any reason
whatsoever.
(h)            Fractional Shares. In lieu of issuing a fraction of a share of
Common Stock resulting from adjustment of the RSUs pursuant to Section 12 of the
Plan or otherwise, the Company shall be entitled to pay to the Participant an
amount in cash equal to the Fair Market Value of such fractional share.
(i)            Beneficiary. The Participant may file with the Committee a
written designation of a beneficiary on such form as may be prescribed by the
Committee and may, from time to time, amend or revoke such designation.
 
4

--------------------------------------------------------------------------------

(j)            Successors. The terms of this Agreement shall be binding upon and
inure to the benefit of the Company and its successors and assigns, and of the
Participant and the beneficiaries, executors, administrators, heirs and
successors of the Participant.
(k)            Entire Agreement. This Agreement (including those paragraphs of
the Employment Agreement incorporated herein by reference in Section 9 of this
Agreement) and the Plan contain the entire agreement and understanding of the
parties hereto with respect to the subject matter contained herein and supersede
all prior communications, representations and negotiations in respect thereto,
other than any other non-competition, non-solicitation, non-disparagement or
non-disclosure or other similar agreement to which the Participant may be a
party, the covenants of which shall continue to apply to the Participant in
addition to the covenants referenced in Section 9 of this Agreement, in
accordance with the terms of such agreement. No change, modification or waiver
of any provision of this Agreement shall be valid unless the same be in writing
and signed by the parties hereto, except for any changes permitted without
consent under Section 12 or 14 of the Plan.
(l)            Governing Law and Venue. This Agreement shall be construed and
interpreted in accordance with the laws of the State of Delaware, without regard
to principles of conflicts of laws thereof, or principles of conflicts of laws
of any other jurisdiction that could cause the application of the laws of any
jurisdiction other than the State of Delaware.
(i)            Dispute Resolution; Consent to Jurisdiction. All disputes between
or among any Persons arising out of or in any way connected with the Plan, this
Agreement or the RSUs shall be solely and finally settled by the Committee,
acting in good faith, the determination of which shall be final.   Any matters
not covered by the preceding sentence shall be solely and finally settled in
accordance with the Plan, and the Participant and the Company consent to the
personal jurisdiction of the United States federal and state courts sitting in
Wilmington, Delaware, as the exclusive jurisdiction with respect to matters
arising out of or related to the enforcement of the Committee’s determinations
and resolution of matters, if any, related to the Plan or this Agreement not
required to be resolved by the Committee.  Each such Person hereby irrevocably
consents to the service of process of any of the aforementioned courts in any
such suit, action or proceeding by the mailing of copies thereof by registered
or certified mail, postage prepaid, to the last known address of such Person,
such service to become effective ten (10) days after such mailing.
(ii)            Waiver of Jury Trial. Each party hereto hereby waives, to the
fullest extent permitted by applicable law, any right it may have to a trial by
jury in any legal proceeding directly or indirectly arising out of or relating
to this Agreement or the transactions contemplated (whether based on contract,
tort or any other theory).  Each party hereto (A) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (B) acknowledges that it and the other
parties hereto have been induced to enter into this Agreement by, among other
things, the mutual waivers and certifications in this section.
(m)            Headings. The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement.
(n)            Counterparts. This Agreement may be executed in one or more
counterparts (including via facsimile and electronic image scan (pdf)), each of
which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument and shall become effective when one or
more counterparts have been signed by each of the parties and delivered to the
other parties.
 
5

--------------------------------------------------------------------------------

(o)            Electronic Signature and Delivery. This Agreement may be accepted
by return signature or by electronic confirmation.  By accepting this Agreement,
the Participant consents to the electronic delivery of prospectuses, annual
reports and other information required to be delivered by U.S. Securities and
Exchange Commission rules (which consent may be revoked in writing by the
Participant at any time upon three business days’ notice to the Company, in
which case subsequent prospectuses, annual reports and other information will be
delivered in hard copy to the Participant).
(p)            Electronic Participation in Plan. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means.  The Participant hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or a third party designated by the Company.


[Remainder of page intentionally blank]
 
 
 
 


6

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Restricted Stock Unit Award Agreement has been executed
by the Company and the Participant as of the day first written above.
 

  J.JILL, INC.          
 
By:
         Name:       Title:                            [PARTICIPANT]          




 




            

 

--------------------------------------------------------------------------------